UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


BOSLEY RENTAL & SUPPLY, a West           
Virginia corporation,
                  Plaintiff-Appellant,
                 and
J. C. BOSLEY CONSTRUCTION,
INCORPORATED, a West Virginia
corporation,                                       No. 02-1207
                           Plaintiff,
                  v.
BECKWITH MACHINERY COMPANY, a
Delaware corporation,
               Defendant-Appellee.
                                         
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Parkersburg.
              Joseph Robert Goodwin, District Judge.
                           (CA-00-849-6)
                       Argued: January 23, 2003
                       Decided: February 21, 2003
        Before WILKINS, Chief Judge, and TRAXLER and
                  GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                              COUNSEL
ARGUED: Richard Allen Hayhurst, Parkersburg, West Virginia, for
Appellant. Frank Edward Simmerman, Jr., JOHNSON, SIMMER-
2         BOSLEY RENTAL & SUPPLY v. BECKWITH MACHINERY
MAN & BROUGHTON, L.C., Clarksburg, West Virginia, for Appel-
lee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Bosley Rental & Supply (Bosley) appeals a judgment against it in
its fraud case against Beckwith Machinery Company (Beckwith),
arguing that the district court erred in granting judgment as a matter
of law to Beckwith and in denying Bosley’s motion to reconsider.
Finding no error, we affirm.

                                  I.

   This case arises out of the sale of a piece of construction equip-
ment. Bosley, a business involved in, inter alia, construction and
equipment leasing, contacted Beckwith, an equipment dealer, in
search of a used Model 245 shovel. After Beckwith located an appro-
priate machine that its sales agent stated worked properly, Bosley
contracted, on May 20, 1999, to buy the machine from Beckwith for
$61,000. This price included the cost of dismantling, shipping, and
reassembling the shovel.

   On May 26, 1999, the shovel was delivered to Bosley and reassem-
bled. In Bosley’s initial test of the equipment, the shovel loaded a
truck, albeit sluggishly. The next day, however, the shovel could not
perform some of its functions. It was determined that the hydraulic
fluid in the shovel had become contaminated with metal shavings,
necessitating expensive and time consuming repairs. Bosley subse-
quently brought this suit against Beckwith. The case proceeded to
trial on Bosley’s claims that Beckwith—through its representation
that the shovel was in good working order—committed actual or con-
           BOSLEY RENTAL & SUPPLY v. BECKWITH MACHINERY                  3
structive fraud in inducing Bosley to buy the shovel. Following the
close of Bosley’s case, the district court granted judgment as a matter
of law to Beckwith, ruling that Bosley had "failed to provide evidence
that Beckwith intended to defraud [Bosley], or that Beckwith owed
a legal or equitable duty to [Bosley] which would relieve [Bosley] of
the intent requirement for actual fraud." J.A. 160. Bosley later unsuc-
cessfully moved the court to reconsider.

                                    II.

   Bosley argues that the district court erred in granting judgment as
a matter of law against it. The parties spend much of their briefs argu-
ing whether, under West Virginia law,1 Bosley was required to prove
as part of its prima facie case that Beckwith knowingly misrepresented
that the shovel was in good working order. We need not decide that
issue here, however, because Bosley has failed to present any evi-
dence that would give rise to a reasonable inference that any misrep-
resentation concerning the condition of the shovel, knowing or not,
induced Bosley to make the purchase. See Fed. R. Civ. P. 50(a)(1)
(entitling a party to judgment as a matter of law when the opposing
"party has been fully heard on an issue and there is no legally suffi-
cient evidentiary basis for a reasonable jury to find for that party on
that issue"); Smith v. First Cmty. Bancshares, Inc., ___ S.E.2d ___,
___, 2002 WL 31770386 (W. Va. 2002) (holding that to establish a
prima facie fraud case, a plaintiff must demonstrate that he detrimen-
tally and justifiably relied on a materially false representation or act
for which the defendant is responsible). Specifically, although Bosley
presented evidence that a May 27 representation that the shovel was
functional would have been false, it failed to present evidence of the
falsity of Beckwith’s representations, made on May 20 and earlier,
that the shovel was in working order. Indeed, the only testimony Bos-
ley presented regarding the timing of the contamination of the hydrau-
lic fluid indicated that the contamination could have been present for
weeks or months before it was discovered or "it could have just hap-
pened."2 J.A. 95. And, of course, Bosley has shown no detrimental
  1
   The parties agree that West Virginia law applies in this diversity case.
  2
   Bosley’s evidence also left open the possibility that the contamination
occurred during disassembly and transportation, after the deal had been
consummated. Jeffrey Bosley testified as follows:
4           BOSLEY RENTAL & SUPPLY v. BECKWITH MACHINERY
reliance on any representation made after May 20, the date that the
purchase was made. We therefore conclude that the district court cor-
rectly granted judgment as a matter of law against Bosley and denied
its motion for reconsideration.

                                     III.

    For the foregoing reasons, we affirm.

                                                               AFFIRMED

     Q.   What, if any, steps did you see had been taken when the
          machine was disassembled for transportation to preserve the
          integrity of the hydraulic fluid?
     A.   Well, they had capped the lines off that went to the . . . cyl-
          inder that operates the bucket.
     Q.   Now, in the ordinary course of affairs, should that step be
          sufficient to protect the hydraulic fluid during the moving
          and assembly?
     A.   It should have been sufficient depending on when they did
          it, yes.
J.A. 70-71 (emphasis added). Mr. Bosley did not elaborate on when the
lines would have needed to be capped to prevent contamination. This
omission would have left the jury to speculate regarding whether the cap-
ping here was sufficient to ensure that the hydraulic pumps were not con-
taminated.